DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on the merits for application no. 16/578,745 filed 23 September 2019. Claims 1, 3-8, and 10 pending. Claims 2 and 9 canceled.

Allowable Subject Matter
Claims 1, 3-8, and 10 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A start control device configured to control start of a vehicle, the vehicle including a clutch that is engaged by a hydraulic pressure supplied from a hydraulic pressure supply source and a start device that starts a vehicle driving source, the start control device comprising: a hydraulic pressure control unit configured to control in a manner that the hydraulic pressure supply source supplies the hydraulic pressure to the clutch if a start condition for the vehicle is satisfied; and a start device control unit configured to control the start device in a manner that a rotation speed of the vehicle driving source reaches a predetermined rotation speed after the clutch is engaged, wherein the predetermined rotation speed is a rotation speed at which it is possible that a clutch slip occurs when the clutch is engaged.
Claim 10:
A start control method for controlling start of a vehicle, the vehicle including a clutch that is engaged by a hydraulic pressure supplied from a hydraulic pressure supply source and a start device that starts a vehicle driving source, the start control method comprising: a step of supplying the hydraulic pressure from the hydraulic pressure supply source to the clutch if a start condition for the vehicle is satisfied; and a step of controlling the start device in a manner that a rotation speed of the vehicle driving source reaches a predetermined rotation speed after the clutch is engaged, wherein the predetermined rotation speed is a rotation speed at which it is possible that a clutch slip occurs when the clutch is engaged.
Regarding claims 1, and 10 the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the claims incorporated limitations that were previously objected to. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 01 March 2021, with respect to pages 6 and 7 have been fully considered and are persuasive.  The 35 U.S.C. 102 or 103 rejections of claims 1, and 5-10 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659